EXHIBIT 10.4

FORM OF

EQUITY RESTRICTION AGREEMENT

This EQUITY RESTRICTION AGREEMENT (this “Agreement”) is made as of November •,
2006, by and between SunPower Corporation, a Delaware corporation (“Parent”),
and • (“Equity Holder”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement (as defined
below).

BACKGROUND

A. Concurrently with the execution of this Agreement, Parent, Pluto Acquisition
Company LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of Parent (“Merger Sub”), PowerLight Corporation, a California
corporation (the “Company”), and Thomas L. Dinwoodie, as the representative of
certain of the Company’s shareholders, entered into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which the Company has agreed,
subject to the conditions set forth in the Merger Agreement, to merge with and
into Merger Sub with Merger Sub surviving as a wholly owned subsidiary of Parent
(the “Merger”).

B. If the Merger is approved by the requisite vote of the shareholders of the
Company and the Merger is consummated, in connection with the Merger, in
exchange for the shares of Company Capital Stock held by Equity Holder, Equity
Holder will receive pursuant to Section 1.4 of the Merger Agreement a cash
amount and shares of Parent Common Stock (the “Shares”).

C. If the Merger is approved by the requisite vote of the shareholders of the
Company and the Merger is consummated, in connection with the Merger, the
portion of each option held by Equity Holder to acquire shares of Company Common
Stock that is vested as of immediately after the Effective Time of the Merger
shall be converted into the right to receive a cash amount and an option to
acquire Shares, the terms of which are set forth in Section 4.14(a)(i) of the
Merger Agreement (a “Vested Parent Stock Option”).

D. As a condition to the closing of the transactions contemplated by the Merger
Agreement, the Merger Agreement contemplates, among other things, that Equity
Holder shall enter into this Agreement concurrently with the execution of the
Merger Agreement and that this Agreement will become effective, if the Merger is
approved by the requisite vote of the shareholders of the Company and the Merger
is consummated, at the Effective Time.

E. Of Equity Holder’s combined total number of Shares described in B above and
issuable upon exercise of Vested Parent Stock Options described in C above (the
“Combined Shares”), 50% of such aggregate number (determined in accordance with
Section 2(b), the “Restricted Shares”) shall be subject to the Repurchase Option
and other restrictions as set forth in this Agreement and 50% (including all
shares deposited into the Stock Escrow Fund pursuant to Section 1.4 of the
Merger Agreement) shall not be subject to the Repurchase Option or other
restrictions set forth in this Agreement (the “Unrestricted Shares”). To the
extent that the term “Restricted Shares” refers to Shares issuable upon exercise
of a Vested Parent Stock Option, the Repurchase Option shall be exercisable
against the Vested Parent Stock Option itself, without the payment of any
monetary consideration, to the extent that such option has not been exercised,
and the term “Restricted Shares” shall mean the Vested Parent Stock Option.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1. Definitions.

For purposes of this Agreement:

(a) “Cause” means (i) acts or omissions constituting gross negligence or willful
misconduct on the part of Equity Holder with respect to Equity Holder’s
obligations or otherwise relating to the business of Parent or the Company,
(ii) Equity Holder’s (A) felony conviction of, or felony plea of nolo contendere
for, fraud, misappropriation or embezzlement, or a felony crime of moral
turpitude, or (B) conviction of fraud, misappropriation or embezzlement,
(iii) Equity Holder’s violation or breach of any fiduciary duty, or (iv) Equity
Holder’s violation or breach of any contractual duty to Parent or the Company
which duty is material to the performance of the Equity Holder’s duties or
results in material damage to Parent, the Company or their business; provided
that if any of the foregoing events is capable of being cured, Parent will
provide notice to Equity Holder describing the nature of such event and Equity
Holder will thereafter have 30 days to cure such event.



--------------------------------------------------------------------------------

(b) “disability” means Equity Holder’s failure to perform the essential
functions of Equity Holder’s position for a period of six months, with or
without reasonable accommodation, due to a disability, which, in the opinion of
a qualified physician, is reasonably likely to be continuous or permanent for
the remainder of Equity Holder’s life.

(c) “Good Reason” means the occurrence of any of the following without Equity
Holder’s express prior written consent: (i) a material reduction in Equity
Holder’s position or duties after the Closing Date, (ii) a material breach of
the Equity Holder’s employment agreement, unless such breach becomes cured by
the Parent within 30 days after notice of such breach from the Equity Holder,
(iii) a reduction in Equity Holder’s then-current base salary and target bonus,
excluding a reduction that is applied to substantially all of Parent’s and the
Company’s other senior executives, determined without regard to any actual bonus
payments made to Equity Holder, (iv) a material reduction in the aggregate level
of benefits made available to Equity Holder other than a reduction applied to
substantially all of Parent’s and the Company’s other senior executives, (v) a
relocation of Equity Holder’s primary place of business to a location that is
more than 35 miles from the Company’s current location in Berkeley, California,
or (vi) with respect to only Mr. Dinwoodie, a change in his reporting
responsibility after the Effective Time of the Merger.

(d) “Transfer” means (a) any offer, pledge, sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to purchase, lending or other transfer or
disposition of, directly or indirectly, any shares of Parent Common Stock or any
securities convertible into or exercisable or exchangeable for Parent Common
Stock, or (b) the entering into of any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Parent Common Stock, whether any such transaction described in clause
(a) or (b) above is to be settled by delivery of Parent Common Stock or such
other securities, in cash or otherwise.

2. Restricted Shares Subject to Repurchase Option. If the Merger is approved by
the requisite vote of the shareholders of the Company and the Merger is
consummated, as of the Effective Time:

(a) In the event of any (i) voluntary termination by Equity Holder of Equity
Holder’s employment with Parent other than for Good Reason, or (ii) involuntary
termination of Equity Holder’s employment with Parent by Parent for Cause, in
each case before all of the Restricted Shares are released from the Repurchase
Option (see Section 2(b) below), Parent shall, upon the date of such termination
have an irrevocable option (the “Repurchase Option”) for a period of 90 days
from such date to repurchase all or any portion of the Restricted Shares which
are, at the date of such termination, Unreleased Shares (as defined in
Section 2(b) below) at $0.01 per share (the “Repurchase Price”). For purposes of
this Agreement, Equity Holder shall be deemed to be employed by Parent if Equity
Holder is employed by Parent or any of its Subsidiaries. For the sake of
clarity, to the extent that the term “Restricted Shares” refers to Shares
issuable upon exercise of a Vested Parent Stock Option, the Repurchase Option
shall be exercisable against the Vested Parent Stock Option itself, without the
payment of any monetary consideration, to the extent that such option has not
been exercised, and the term “Restricted Shares” shall mean the Vested Parent
Stock Option.

(b) Subject to Section 2(h), one-fourth of the Restricted Shares shall be
released from the Repurchase Option on the date that is six months after the
Closing Date, one-fourth of the Restricted Shares shall be released from the
Repurchase Option on the date that is 12 months after the Closing Date,
one-fourth of the Restricted Shares shall be released from the Repurchase Option
on the date that is 18 months after the Closing Date, and one-fourth of the
Restricted Shares shall be released from the Repurchase Option on the date that
is 24 months after the Closing Date; provided that Equity Holder’s employment by
Parent has not been terminated under the circumstances described in Section 2(a)
above prior to the date of any such release. Any of the Restricted Shares that
have not yet been released from the Repurchase Option are referred to herein as
“Unreleased Shares.” Notwithstanding anything to the contrary herein, (i) in
determining which shares of the Combined Shares constitute Restricted Shares,
shares issuable upon exercise of Vested Parent Stock Options shall be counted
first, and Shares issued pursuant to Section 1.4 of the Merger Agreement shall
constitute Restricted Shares second and only to the extent that the number of
shares issuable upon exercise of Vested Parent Stock Options received by the
Equity Holder as described in Recital C is less than 50% of the aggregate number
of Combined Shares, and (ii) for purposes of determining whether any share of
the Combined Shares which the Equity Holder Transfers or attempts to Transfer is
a Restricted Share or an

 

2



--------------------------------------------------------------------------------

Unrestricted Share, such Share shall be deemed to be an Unrestricted Share
unless and until such Equity Holder Transfers or attempts to Transfer a number
of shares equal to the number of Unrestricted Shares then held by such Equity
Holder, after which all remaining shares of the Combined Shares shall be deemed
to be Restricted Shares.

(c) The Repurchase Option shall be exercised by Parent by written notice to
Equity Holder (with a copy to the Escrow Agent (as defined below)) and by
delivery to Equity Holder with such notice of a check in the amount (the “Total
Purchase Price”) of the product of (i) the Repurchase Price, and (ii) the number
of the Unreleased Shares being repurchased. Upon delivery of such notice and the
payment of the Total Purchase Price, Parent shall become the legal and
beneficial owner of the Unreleased Shares being repurchased and all rights and
interests therein or relating thereto, and Parent shall have the right to retain
and transfer to its own name the Unreleased Shares being repurchased by Parent.
Whenever Parent shall have the right to repurchase Unreleased Shares hereunder,
Parent may designate and assign one or more employees, officers, directors or
equity holders of Parent or other persons or organizations to exercise all or a
part of Parent’s purchase rights under this Agreement and purchase all or a part
of such Unreleased Shares.

(d) Equity Holder agrees to deliver the certificate(s) evidencing the Restricted
Shares, together with a stock assignment in the form attached hereto as Exhibit
A with respect to such Restricted Shares (as such shares are issued to Equity
Holder), executed by Equity Holder (with the date and number of shares left
blank), to an escrow holder designated by Parent (the “Escrow Agent”). The
certificate(s) and stock assignment are to be held by the Escrow Agent pursuant
to the Joint Escrow Instructions of Parent and Equity Holder set forth in
Exhibit B attached hereto, which instructions shall also be delivered to the
Escrow Agent. The Escrow Agent shall have no liability for any act or omission
hereunder while acting in good faith.

(e) Subject to the terms hereof, Equity Holder shall have all the rights of an
Equity Holder with respect to the Restricted Shares while they are held in
escrow, including without limitation, the right to vote the Restricted Shares
and to receive any cash dividends declared thereon. If, from time to time during
the term of the Repurchase Option, there is (i) any stock dividend, stock split
or other change in the Restricted Shares, or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of Parent where the
Unreleased Shares are not released from the Repurchase Option, then any and all
new, substituted or additional securities to which Equity Holder is entitled by
reason of Equity Holder’s ownership of the Restricted Shares shall be
immediately subject to this escrow, deposited with the Escrow Agent and included
thereafter as “Restricted Shares” for purposes of this Agreement and the
Repurchase Option.

(f) Except as otherwise provided in this Section 2(f), Equity Holder agrees that
none of the Restricted Shares (or any beneficial interest therein) shall be
Transferred in any way until such Restricted Shares are released from the
Repurchase Option in accordance with this Agreement. Notwithstanding the
foregoing, Equity Holder may transfer the Restricted Shares, in whole or in
part, to a spouse or lineal descendant (a “Family Member”), a trust for the
exclusive benefit of Equity Holder and/or Family Members, or a partnership or
other entity in which all the beneficial owners are Equity Holder and/or Family
Members, provided that the transferee agrees to be bound by the terms of this
Agreement.

(g) The share certificate evidencing the Restricted Shares issued hereunder
shall be endorsed with the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A STOCK RESTRICTION AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER OF THE SHARES REPRESENTED BY THIS CERTIFICATE, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE CORPORATION.

3. Notwithstanding anything to the contrary in this Agreement, in the event of
any (i) voluntary termination by Equity Holder of Equity Holder’s employment
with Parent for Good Reason, (ii) involuntary termination of Equity Holder’s
employment with Parent by Parent without Cause, or (iii) termination of Equity
Holder’s employment by reason of death or disability, before all of the
Restricted Shares are released from the Repurchase Option, the Repurchase Option
shall immediately terminate and all Shares which are Unreleased Shares shall
thereupon be released from the Repurchase Option. Upon request from Equity
Holder, Parent shall within two business days inform the Escrow Agent
immediately that the Repurchase Option has terminated and instruct the Escrow
Agent to release all Restricted Shares remaining in escrow with the Escrow Agent
to Equity Holder. In the event a dispute arises between Equity Holder and Parent
as to whether (x) any voluntary resignation by Equity Holder was or was not with
Good Reason or (y) whether any involuntary termination of Equity Holder’s
employment was or was not

 

3



--------------------------------------------------------------------------------

with Cause, the Escrow Agent shall continue to hold all Restricted Shares which
were Unreleased Shares at the time Equity Holder’s employment terminated until
such time as either Equity Holder and Parent resolve such dispute and jointly
instruct Escrow Agent on the release of any such Restricted Shares or such
dispute is resolved in accordance with the provisions of Section 7(j).

4. Tax Consequences. Equity Holder has reviewed with Equity Holder’s own tax
advisors the federal, state, local and foreign tax consequences of this
Agreement, including the availability and consequences of an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, and shall timely
file such an election as to any Shares that constitute Restricted Shares (as
determined pursuant to clause (i) of the last sentence of Section 2(b)). Equity
Holder is relying solely on such advisors and not on any statements or
representations of Parent or any of its agents. Equity Holder understands that
Equity Holder (and not Parent) shall be responsible for Equity Holder’s own tax
liability that may arise as a result of this Agreement.

5. Termination. If the Merger Agreement is terminated, this Agreement shall be
of no further force and effect.

6. General Provisions.

(a) The parties hereto acknowledge that this Agreement is not an offer of
securities and that the parties’ execution of this Agreement does not indicate a
commitment to buy or sell securities. By signing this Agreement, Equity Holder
is not committing to vote in favor of the Merger; Equity Holder’s vote for or
against the Merger will be conducted separately.

(b) This Agreement may not be changed or modified, except by an agreement in
writing executed by Parent and Equity Holder.

(c) Any party hereto may, to the extent legally allowed, waive compliance with
any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. Without limiting the generality or effect of the preceding sentence, no
delay in exercising any right under this Agreement shall constitute a waiver of
such right, and no waiver of any breach or default shall be deemed a waiver of
any other breach or default of the same or any other provision in this
Agreement.

(d) All notices and other communications hereunder shall be in writing and shall
be deemed given when delivered personally, one business day after having been
dispatched by a nationally recognized overnight courier service or when sent via
facsimile (with acknowledgment of complete transmission) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

  (i) if to Parent:

SunPower Corporation

3939 North First Street

San Jose, California 95134

Attention: Emmanuel Hernandez

Facsimile No.: 408.739.7713

Telephone No.: 408.240.5500

with a copy (which shall not constitute notice) to:

Jones Day

2882 Sand Hill Road, Suite 240

Menlo Park, California 94025

    Attention:        Daniel R. Mitz

                            Sean M. McAvoy

Facsimile No.: 650.739.3900

Telephone No.: 650.739.3939

after January 5, 2007 to:

 

4



--------------------------------------------------------------------------------

Jones Day

1755 Embarcadero Road

Palo Alto, California 94303

    Attention:        Daniel R. Mitz

                            Sean M. McAvoy

Facsimile No.: 650.739.3900

Telephone No.: 650.739.3939

 

  (ii) if to Equity Holder, at the address set forth on the signature page
hereto.

(e) The headings and captions in this Agreement are for reference only and shall
not be used in the construction or interpretation of this Agreement.

(f) This Agreement may be executed in one or more counterparts (whether
delivered by facsimile or otherwise), each of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto; it being understood that all parties hereto need not sign the
same counterpart.

(g) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

(h) Because the nature of the Agreement is specific to the actions of Equity
Holder, Equity Holder may not assign this Agreement. Parent may assign this
Agreement or any of the rights, interests or obligations of Parent hereunder to
any direct or indirect Subsidiary of Parent without prior written consent of
Equity Holder. This Agreement shall inure to the benefit of Parent and its
successors and assigns.

(i) Any term or provision of this Agreement that is held by a court of competent
jurisdiction to be invalid, void or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof in any other jurisdiction. If the final judgment of
such court declares that any term or provision hereof is invalid, void or
unenforceable, the parties agree to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
original intention of the invalid or unenforceable term or provision.

(j) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of California, irrespective of the choice
of laws principles of the State of California, as to all matters, including,
without limitation, matters of validity, construction, effect, enforceability,
performance and remedies. Each party hereto agrees that process may be served
upon such party in any manner authorized by the laws of the State of California
for such party and waives and covenants not to assert or plead any objection
that such party might otherwise have to such jurisdiction and such process.

(k) Equity Holder agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(l) EQUITY HOLDER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE VESTING
ARRANGEMENT SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR
ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH EQUITY HOLDER’S RIGHT OR
PARENT’S RIGHT TO TERMINATE EQUITY HOLDER’S EMPLOYMENT RELATIONSHIP AT ANY TIME,
WITH OR WITHOUT CAUSE.

[Signature Page Follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Equity Restriction
Agreement as of the day, month and year first set forth above.

 

Equity Holder:

 

Name: Address:

 

 

Facsimile No.:

 

E-mail Address:

 

 

SUNPOWER CORPORATION   By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER AND ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                      (“Equity Holder”), hereby sell,
assign and transfer unto (            ) shares of common stock of SunPower
Corporation, a Delaware corporation (“Parent”), standing in my name on the books
of said corporation represented by Certificate No.              herewith and do
hereby irrevocably constitute and appoint                     , as the
undersigned’s attorney-in-fact, with full power of substitution in the premises,
to transfer the said shares of common stock on the books of Parent.

This assignment may be used only in accordance with the Stock Restriction
Agreement by and between Parent and the undersigned dated as of             ,
2006, as may be amended and/or restated from time to time, and any exhibits and
amendments thereto.

Date:

 

Equity Holder:

 

(Signature)

 

(Print Name)

Instructions to Equity Holder: Please do not fill in any blanks other than the
signature and printed name lines. The purpose of this Stock Power and Assignment
is to enable the Company and/or its assignee(s) to acquire the shares upon
exercise of its “Repurchase Option” set forth in the Agreement without requiring
additional signatures on the part of Equity Holder.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

JOINT ESCROW INSTRUCTIONS

            , 2006

SunPower Corporation

3939 North First Street

San Jose, California 95134

Attention: Corporate Secretary

Dear                     :

As Escrow Agent for both SunPower Corporation (“Parent”) and
                     (“Equity Holder”), you are hereby authorized and directed
to hold the documents delivered to you pursuant to the terms of that certain
Equity Restriction Agreement (the “Agreement”), dated as of the date hereof, to
which a copy of these Joint Escrow Instructions is attached, in accordance with
the following instructions:

1. In the event that Parent and/or any assignee of Parent (collectively,
“Parent”) exercises the Repurchase Option (as such term is defined in the
Agreement), Parent shall give to Equity Holder and you a written notice
specifying the Restricted Shares (as such term is defined in the Agreement) to
be purchased, the purchase price and the time for a closing hereunder at the
principal office of Parent. Equity Holder and Parent hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

2. Upon the issuance of the Restricted Shares, you are directed (a) to date the
stock assignments necessary for the transfer in question, (b) to fill in the
Restricted Shares being transferred, and (c) to deliver the same, together with
the certificate evidencing the Restricted Shares to be transferred, to Parent
against the simultaneous delivery to you of the purchase price (by check, by
cancellation of indebtedness or by a combination thereof) for the Restricted
Shares being purchased pursuant to the exercise of the Repurchase Option.

3. Equity Holder irrevocably authorizes Parent to deposit with you any
certificates evidencing Restricted Shares to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Equity
Holder does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this paragraph 3, Equity Holder shall exercise all
rights and privileges of a stockholder of Parent while the Restricted Shares are
held by you.

4. After each successive six-month period from the date of the Agreement, unless
the Repurchase Option has been exercised, you will deliver to Equity Holder a
certificate or certificates representing the Restricted Shares as are not then
subject to the Repurchase Option. Promptly upon the termination of Equity
Holder’s status as an employee of Parent or the death or disability (as such
term is defined in the Agreement) of Equity Holder, you will deliver to Equity
Holder a certificate or certificates representing the Restricted Shares sold and
issued pursuant to the Agreement and not purchased by Parent or its assignees
pursuant to exercise of the Repurchase Option.

5. If, at the time of termination of this escrow, you should have in your
possession any documents, securities, or other property belonging to Equity
Holder, you shall deliver all of same to Equity Holder and shall be discharged
of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Equity Holder while acting in good faith
and in the exercise of your own good judgment, and any act done or omitted by
you pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith. Equity holder and Parent hereby jointly and severally indemnify
you and hold you harmless from any such liability.

 

8



--------------------------------------------------------------------------------

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the outlawing of any rights under any applicable
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

11. You shall be entitled, at Parent’s expense, to employ such legal counsel and
other experts as you may deem necessary properly to advise you in connection
with your obligations hereunder, may rely upon the advice of such counsel, and
may pay such counsel reasonable compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
resign by written notice to each party. In the event of any such termination,
Parent shall appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction, but you shall be under no duty whatsoever to institute
or defend any such proceedings.

15. All notices and other communications required or permitted hereunder shall
be given in accordance with Section 7(d) of the Agreement. All such notices or
other communications shall be directed (i) in the case of Parent or Equity
Holder, to the address, facsimile number or electronic mail address indicated
for such person on the signature page of the Agreement, or at such other
address, facsimile number or electronic mail address as such party may designate
by ten days’ advance written notice to the other parties hereto, and (ii) in the
case of the Escrow Agent, shall be directed to the address or facsimile number
first indicated above on these Joint Escrow Instructions or at such other
address or facsimile number as such party may designate by ten days’ advance
written notice to the other parties hereto.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. This instrument may be executed in one or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. Facsimile copies of signed signature pages shall be binding
originals.

19. This instrument shall be governed by and construed in accordance with the
internal laws of the State of California, excluding that body of laws pertaining
to conflict of laws.

[Signatures Follow]

 

9



--------------------------------------------------------------------------------

Very truly yours,

SUNPOWER CORPORATION

By:

 

 

Its:

 

 

Address:

 

 

 

EQUITY HOLDER

 

Name:

 

Address:

 

 

 

ESCROW AGENT

By:

 

 

Its:

 

 

Address:

 

 

 

 

10